COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-300-CR
 
WILLIE RAY BINDER                                                               APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        On July 30, 2003, appellant Willie Ray Binder filed a notice of appeal 
from the trial court’s order denying his pro se motion to review trial and 
appellate records for preparation of an article 11.07 petition for writ of habeas 
corpus.  Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2003).  The trial 
court’s certification of appeal indicates that appellant has had a “complete 
direct appeal.”  See Tex. R. App. P. 25.2(d).
        On August 15, 2003, this court sent appellant a letter explaining our 
concern that we lacked jurisdiction over his appeal and informing him that the 
appeal would be dismissed for want of jurisdiction unless he or any party 
desiring to continue the appeal filed, on or before August 25, 2003, a response 
showing grounds for continuing the appeal.  See Tex. R. App. P. 44.3.  We 
received no response.
        This court has no jurisdiction over an appeal from the trial court’s denial 
of a motion for a free record that is not filed in conjunction with the direct 
appeal of the underlying case.  Everett v. State, 91 S.W.3d 386, 386 (Tex. 
App.—Waco 2002, no pet.).  Thus, we dismiss this appeal for want of 
jurisdiction.  See Tex. R. App. P. 43.2(f).
                                                                  PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 23, 2003